Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 3rd day of February, 2011, by and between SILICON VALLEY BANK
(“Bank”) and DOT HILL SYSTEMS CORP., a Delaware corporation (“Borrower”) whose
address is 1351 S. Sunset Street, Longmont, CO 80501.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2008 (as amended by that certain First Amendment to Loan
and Security Agreement dated as of July 30, 2009, as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) modify the
covenants, (ii) extend the maturity date and (iii) make certain other revisions
to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(c) is
amended in its entirety and replaced with the following:

“(c) In accordance with Section 6.6, allow Bank to audit Borrower’s Collateral
at Borrower’s expense. Such audits shall be conducted no more often than
(i) once per year if the aggregate total amount of Obligations outstanding is
less than or equal to Ten Million Dollars ($10,000,000) and (ii) twice per year
if the aggregate total amount of Obligations outstanding is greater than Ten
Million Dollars ($10,000,000); unless an Event of Default has occurred and is
continuing.”

2.2 Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended in its entirety and replaced with the following:

“6.6 Access to Collateral; Books and Records. At reasonable times (but no more
frequently than set forth in Section 6.2(c)), on two (2) Business Days’ notice
(provided no notice is required if an Event of Default has occurred and is
continuing), Bank, or its agents, shall have the right to inspect the Collateral
and the right to audit and copy Borrower’s Books. The foregoing



--------------------------------------------------------------------------------

inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be Eight Hundred Fifty ($850) per person per day (or such higher amount as
shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than five (5) Business Days in advance, and Borrower cancels or seeks
to reschedules the audit with less than five (5) Business Days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of One Thousand Dollars ($1,000) plus any out-of-pocket expenses
incurred by Bank to compensate Bank for the anticipated costs and expenses of
the cancellation or rescheduling.”

2.3 Section 13 (Definitions). Subsections (c), (d) and (h) of the definition of
“Eligible Accounts” are amended in their entirety and replaced with the
following:

“(c) Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada
unless such Accounts are otherwise Eligible Accounts and (i) covered in full by
credit insurance satisfactory to Bank, less any deductible, (ii) supported by
letter(s) of credit acceptable to Bank, (iii) supported by a guaranty from the
Export-Import Bank of the United States, (iv) the Account Debtor is a subsidiary
of a parent company which has its principal place of business is in the United
States, or (v) that Bank otherwise approves of in writing;”

“(d) Accounts billed and payable outside of the United States unless the Bank
has a first priority, perfected security interest or other enforceable Lien in
such Accounts; notwithstanding the foregoing, (i) otherwise Eligible Accounts
owing from Fujitsu-Siemens which are billed and payable outside of the United
States may be counted towards the Borrowing Base in an amount not to exceed Five
Million Dollars ($5,000,000); and (ii) otherwise Eligible Accounts, other than
accounts owing from Fujitsu-Siemens, which are billed and payable outside of the
United States may be counted towards the Borrowing Base in an amount not to
exceed the lesser of (x) sixty five percent (65%) of the aggregate amount of
such Accounts or (y) Two Million Five Hundred Thousand Dollars ($2,500,000);”

“(h) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, except for
(i) Oracle and NetApp, for which such percentage is fifty percent (50%), and
(ii) Hewlett-Packard for which such percentage is seventy percent (70%);”

2.4 Section 13 (Definitions). Section 13.1 is hereby amended by adding, amending
and/or restating the following definitions in their proper alphabetical order,
as follows:

“Net Worth” means (i) stockholder’s equity as calculated in accordance with
GAAP, plus (ii) 123R stock based compensation expenses, plus (iii) goodwill and
long-lived asset impairment charges in an amount not to exceed Five Million
Dollars ($5,000,000) in any calendar year.

“Revolving Line Maturity Date” means July 21,2013.

2.5 Exhibit E of the Loan Agreement is amended in its entirety and replaced with
Exhibit E attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

2



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions for Borrower
and (c) Borrower’s payment of an amendment fee in an amount equal to Sixty
Thousand Dollars ($60,000) which may be debited from any of Borrower’s accounts
with Bank.

[Balance of Page Intentionally Left Blank]

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Dot Hill Systems Corp. By:   /s/ Kurt
Nichols     By:   /s/ Hanif Jamal Name:   Kurt Nichols     Name:   Hanif Jamal
Title:   RMII     Title:   CFO

[Signature Page to Second Amendment to Loan and Security Agreement]